internal_revenue_service number release date index number ------------------------ ------------------------------ -------------------- ------------------------------ ---------------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc fip b02 plr-146174-07 date date legend taxpayer company partnership a managing entity subsidiary subsidiary partnership b state a state b date date date date year ---------------------------------------------- ---------------------- ---------------------- ----------------------- ------------------------------------ ---------------------------------- ----------------------------- --------------------------------------------- --------------------------------------------- -------------- ------------ ------------------------ ------------------- ------------------ ------------------ ------- plr-146174-07 x y series preferred_stock ---------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- -------- --- -------- dear ---------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer specifically you requested a ruling concerning the treatment of gain from goodwill under sec_856 and of the internal_revenue_code facts taxpayer is a domestic_corporation that elected to be treated as a real_estate_investment_trust reit under sec_856 as of year taxpayer’s principal business was the ownership and management of community and neighborhood shopping centers throughout the united_states taxpayer was also a publicly_held_corporation prior to the transaction that is the subject of this ruling through a wholly owned subsidiary taxpayer was the general_partner in partnership a a state a limited_partnership managing entity is a foreign real_estate company specializing in the management and development of shopping centers company a state b limited_liability_company is indirectly owned by certain united_states entities managed by managing entity subsidiary and subsidiary are wholly owned subsidiaries of company additionally subsidiary and company are the general and limited partners respectively of partnership b a limited_partnership on date taxpayer and partnership a entered into a merger agreement to be acquired by company and two of company’s wholly owned subsidiaries subsidiary and subsidiary these three entities are hereinafter collectively referred to as the buyer parties subsequently on date subsidiary commenced a tender offer to purchase all outstanding shares of taxpayer common_stock for dollar_figurex per share on date approximately y percent of taxpayer common_stock had been purchased by subsidiary pursuant to the tender offer on date taxpayer and buyer parties completed the other transactions of the merger agreement pursuant to which i subsidiary merged with and into taxpayer with taxpayer surviving the merger and ii partnership b merged with and into partnership a with partnership a continuing as the surviving limited_partnership these two mergers are hereinafter collectively referred to as the merger pursuant to the plr-146174-07 merger the remaining holders of taxpayer common_stock other than subsidiary exchanged their stock for dollar_figurex per share additionally holders of limited_partnership units in partnership a exchanged their limited_partnership units for either dollar_figurex per unit or preferred units in partnership a the merger resulted in company owning all taxpayer common_stock but no taxpayer preferred_stock in addition taxpayer owned all common partnership units in partnership a immediately following the merger and as part of the same plan the surviving taxpayer was liquidated into company on date the liquidation all of taxpayer’s assets were transferred to and all of its liabilities were assumed by company as part of the liquidation holders of taxpayer’s series preferred_stock received a liquidating_distribution of cash in exchange for their stock upon consummation of the merger and liquidation all issued and outstanding taxpayer common_stock was converted into the right to receive dollar_figurex per share and preferred stockholders of taxpayer series preferred_stock received liquidating cash distributions the merger consideration additionally all property rights privileges powers and franchises of taxpayer were vested in company and all debts liabilities and duties of taxpayer were assumed by company as the successor company to taxpayer the merger consideration together with the assumption of taxpayer’s debts liabilities and duties is referred to as the purchase_price taxpayer and company represent that for tax purposes the transaction will be treated as the sale of all stock of taxpayer by the existing shareholders the liquidation of taxpayer under sec_331 and a technical_termination of partnership a under sec_708 they also represent that as a result of the liquidation taxpayer will be treated as having made a taxable disposition of all of its assets under sec_336 company as successor of taxpayer will be required to file taxpayer’s final income_tax statement for the short tax_year ending on the date of liquidation to the extent the purchase_price exceeds the aggregate estimated fair_market_value of taxpayer’s tangible assets at the time of the merger the excess will be treated under the residual_method of sec_1060 as allocable to intangibles taxpayer has characterized these intangible assets as goodwill the buyer parties represent that they will treat the goodwill as an amortizable intangible pursuant to sec_197 taxpayer represents that if upon liquidation all of taxpayer’s recognized gain attributable to goodwill is considered nonqualifying income for the purposes of sec_856 or c taxpayer would fail to satisfy the percent gross_income_test under sec_856 and the percent gross_income_test under sec_856 thereby failing to qualify as a reit for its final taxable_year taxpayer requests a ruling that under sec_856 goodwill should be allocated among taxpayer’s assets in accordance with the relative fair market values of such plr-146174-07 assets at the time of liquidation and that the goodwill will have the same character as any gain that would be recognized upon a sale of such assets law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from a rents_from_real_property b interest on obligations secured_by mortgages on real_property or on interests_in_real_property c gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 d dividends or other distributions from the sale_or_other_disposition of transferable shares of other reits e abatements and refunds of taxes on real_property f income and gain derived from foreclosure_property g amounts other than amounts the determination of which depends in whole or part on the income or profits of any person received or accrued as consideration for entering into agreements i to make loans secured_by mortgages on real_property or ii to purchase or lease real_property including interests_in_real_property and interests in mortgages on real_property h gain from the sale_or_other_disposition of a real_estate asset which is not a prohibited_transaction solely by reason of sec_857 and i qualified_temporary_investment_income sec_856 provides that at least percent of a reit’s gross_income must be derived from the sources listed in sec_856 dividends interest and gain from the sale or disposition of stock_or_securities sec_1060 generally provides the method that is required to be used by a transferor to allocate the consideration received on the sale of assets that constitute a trade_or_business under sec_1_1060-1 of the income_tax regulations assets will be considered a trade_or_business if either a the use of such assets would constitute an active trade_or_business within the meaning of sec_355 or goodwill or going_concern_value could attach to the assets under any circumstance sec_1_1060-1 further provides that goodwill is the value of a trade_or_business attributable to the expectancy of continued customer patronage this expectancy may be due to the name or reputation of a trade_or_business or any other factor see also 507_us_546 although the income and asset tests under sec_856 require a reit primarily to hold assets that generate passive_income for purposes of subchapter_m a reit may be considered an active trade_or_business for other areas of the code for example revrul_2001_29 2001_1_cb_1348 provides that a self-managed reit will be considered to be engaged in an active trade_or_business within the meaning of sec_355 the revenue_ruling concludes that a reit’s rental_activity that produces income that qualifies as rents_from_real_property under sec_856 satisfies the active_trade_or_business_requirement of sec_355 although that activity is considered passive for purposes of subchapter_m plr-146174-07 it follows therefore that a reit such as taxpayer that is engaged in the trade_or_business of owning and managing community and neighborhood shopping centers within the scope of subchapter_m will generate goodwill that increases the value of the reit goodwill is inseparable from the business from which it arose see 198_f2d_26 9th cir 30_f2d_614 2d cir in this case the assets that constitute taxpayer’s trade_or_business and directly or indirectly produce income for taxpayer are integrally related to the goodwill generated by the trade_or_business although goodwill is treated as a separate asset for purposes of sec_1060 it may be characterized for purposes of the reit income tests based upon the characterization of the income produced by taxpayer’s activities in its trade_or_business to the extent that taxpayer’s trade_or_business that generate goodwill produces qualifying_income under either sec_856 or sec_856 gain from goodwill related to the trade_or_business will be treated as producing qualifying_income for the purposes of the reit income tests for example if the sale price of a shopping center is partially attributable to goodwill the goodwill will be treated as generating the same type of income as the real_property to which it relates which in this case is the sale of real_property accordingly to the extent that gain derived from the sale of taxpayer’s trade_or_business produces qualifying_income under sec_856 or gain allocated to goodwill that relates to the trade_or_business goodwill gain will be treated for purposes of the reit income tests as being derived proportionately from the same source as the gain recognized on the sale to which the goodwill gain relates except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under sec_1060 or any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code in addition we do not rule as to whether the intangibles characterized by taxpayer as goodwill are in fact goodwill for federal_income_tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives thomas m preston thomas m preston senior counsel branch office of associate chief_counsel financial institutions products sincerely
